DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are persuasive only in part.
First, the objections to the specification and to claim 1 have been overcome by applicant’s amendments and arguments, and are therefore withdrawn.
Second, the rejection of the claims under 35 U.S.C. 112(a) have not been overcome by applicant’s amendments, with no apparent argument other than the amendments having been made, although certain grounds of the rejection are withdrawn since the features of those grounds have been canceled from the claims.
In this respect, amended claim 1 corresponds in some degree to features recited in previous claims 1, 8, 10, and 13.  To the extent that the features were previously rejected under 35 U.S.C. 112(a), see paragraphs 26 to 31 of the 23 May 2022, that rejection is reformulated and re-presented herein.  New claims 23 and 24 are also addressed.
Third, the previous rejections under 35 U.S.C. 112(b) are withdrawn in view of the claim amendments, with new issues being dealt with herein below.
Fourth, in view of the claim amendments and applicant’s arguments, the examiner withdraws the previous rejection under 35 U.S.C. 103 in favor of applying different rejections based on e.g., Tighe et al. (2018/0105279; cited previously and herewith) and Misfeldt (2018/0072430; cited herewith).  Accordingly, applicant’s arguments are apparently rendered moot in this respect.
Claim (Specification) Objections
Claims 12, 18, 24, 25, and 28 are objected to because of the following informalities:  in each of these claims, applicant uses a gerund-type verb (e.g., “generating”, “performing”, “commanding”, “generating”, and “generating”, respectively) to describe actions in a “wherein” clause that correspond to previously recited functions that the sensor or flight controller may be “configured to” perform, but does not actually perform (as an action) in any part of claim 1.  This is improper.  The examiner understands these are meant to describe the configured functions of the elements in claim 1, and not actions.  Applicant should amend the dependent claims to use appropriate verb tenses so that what is actually claimed corresponds to what is intended.  For example only, the wherein clause in claim 12 might be made to more properly read, “wherein the sensor is configured to generate the failure datum by determining a failure event description”.  Similar corrections should be made to the other dependent claims.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “sensor”1 in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 12, and 17 to 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.





[This part of the page intentionally left blank.]
Regarding claim 1, applicant has not described, in sufficient detail, by what algorithm2, or by what steps/procedure3, he determined any/all corrective actions (as may be covered by the claim read in light of the specification[4]) for5 the at least one first [e.g., failed] downward directed propulsor as a function of the/any/all generated failure datum or data[6] (as is/are covered by the claim) and commanded the aircraft to perform the corrective action(s).  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the full scope7 of the claimed invention, but has merely broadly described a desired result.
In this respect, “a failure datum” is defined in the (filed) specification at paragraph [0026] in this manner:
“. . . As used in this disclosure a ‘failure datum’ is an element of data describing the failure of the downward directed propulsor [, and/or other yaw-controlling component[8]] that has occurred. As a non-limiting example, failure datum may be generated as a function of the determination that a propulsor, such as a rotor, is not generating torque, and/or that propulsor and/or rotor is generating less torque than expected and/or necessary to produce a level of thrust required to maintain airspeed and/or lift. As a further example, a degree of torque may be sensed, without limitation, utilizing load sensors deployed at and/or around a propulsor and/or by measuring back electromotive force (back EMF) generated by a motor driving the propulsor. Additionally or alternatively, failure datum may be generated as a function of the determination that one or more power sources is losing capacity to provide sufficient power to downward directed propulsor 112; this may be determined based on any suitable measure of an energy source capacity and/or output. For instance and without limitation, this may be detected by detection that one or more other downward directed propulsors are consuming less power is being provided to one or more components.”

A corrective action is defined in the (filed) specification at paragraph [0029] in this manner:
“. . . As used in this disclosure a ‘corrective action’ is an action conducted by the plurality of flight components to correct and/or alter a movement of an aircraft, wherein a flight component is a component that promotes flight and guidance of an aircraft as described below in detail. Corrective action may be determined as a function of reducing yaw torque generated by the downward directed propulsor. As used in this disclosure ‘yaw torque’ is a torque exerted [around] the yaw axis of an aircraft. As a non-limiting example a yaw torque directing the nose of an aircraft to the right of a vertical axis may be generated due to a rudder movement and/or shifting. As used in this disclosure a ‘flight component’ is a portion of an aircraft that can be moved or adjusted to affect altitude, airspeed velocity, groundspeed velocity or direction during flight. In an embodiment, flight controller may be communicatively coupled to the plurality of flight components. For example, plurality of flight components may include a component used to affect the aircrafts' roll and pitch which may comprise one or more ailerons, defined herein as hinged surfaces which form part of the trailing edge of each wing in a fixed wing aircraft, and which may be moved via mechanical means such as without limitation servomotors, mechanical linkages, or the like, to name a few. As a further example, the plurality of flight components may include a rudder, which may include, without limitation, a segmented rudder. The rudder may function, without limitation, to control yaw of an aircraft. The rudder may allow the aircraft to change in the horizontal direction, without altering the vertical direction. In an embodiment the rudder may include a rudder travel limiter. As used in this disclosure a ‘rudder travel limiter’ is a maximum limit the rudder may be deflected. For example, a rudder may be limited to an angle of no more than 30°. Additionally or alternatively, the plurality of flight components may include other flight control surfaces such as propulsors, rotating flight controls, or any other structural features which can adjust the movement of the aircraft. In an embodiment, plurality of flight components may be oriented at a flight angle.”

Moreover, the (filed) specification indicates this, regarding the determination of the corrective action, at paragraphs [0029] and [0045]:
“[0029] In an embodiment, and still referring to FIG. 1, flight controller may be configured to receive failure datum from the sensor associated with downward directed propulsor 112 and determine a corrective action for a flight component of the plurality of flight components as a function of the failure datum. . . .”
“[0045] Still referring to FIG. 5, at step 520, flight controller determines a corrective action from a plurality of flight components and/or downward directed propulsor 112 as a function of failure datum. Corrective action includes any of the corrective action as described above, in reference to FIGS. 1-4. . . .”

However, merely stating in the specification that the corrective action for a flight component of the plurality of flight components is determined (by the flight controller) “as a function of the failure datum” does not describe, in sufficient detail, the algorithm or steps/procedure by which applicant “determined” the (full scope of any/all) corrective action(s) that might be “for” at least the first [e.g., failed] downward directed propulsor as a function of the/any generated failure datum/data in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the (full scope of the) invention that achieves the claimed result.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the full scope of the claimed invention, but has merely described a desired result.
For example only, if one or two of the downward directed propulsors failed completely (e.g., no rotation of the rotor or propeller) or if a downward directed propulsor was generating less torque than expected and/or necessary, and the aircraft begins to tumble/rotate and/or fall, then how (by what algorithm and/or steps/procedure) did applicant determine i) what tilt or “shift, rotation, slider, switch, angular difference, and the like” (filed paragraph [0034]) might be included in a yaw-torque cancellation angle of the remaining propulsors, ii) what a corrective angular tilt or a corrective tilt angle action might be that was included in the corrective action or commanded to perform the corrective action (claims 23 and 24), iii) what a vector torque of a plurality of torque components (filed paragraph [0037]) might be, iv) how a longitudinal thrust flight component might be vectored (claim 18), v) what an angle of a rudder might be, and/or vi) what movement of an aileron (all of which are covered by the claim) might be, as a function of the generated failure datum, and as a/the corrective action that would alter the movement of the aircraft in the desired manner and reduce and/or eliminate (e.g., cancel) the “yaw torque generated by the downward directed propulsor” (filed paragraph [0029])9?  Or, as another example, how (by what algorithm and/or steps/procedure) did applicant determine, when one or two propulsors had failed completely and thus were apparently themselves (?) generating no yaw torque, any corrective action “as a function of reducing yaw torque generated by the downward directed propulsor” (filed paragraph [0029]), with the yaw torque generated by the failed downward directed propulsor(s) possibly already being zero such that it might not be reducible, and/or a corrective action that was possibly i) a particular lateral/horizontal and/or longitudinal tilting of the other propulsor(s) to one or more yaw torque cancelation angles, ii) a particular vector torque of a plurality of torque components (filed paragraph [0037]) might be, iii) a particular vectoring of a longitudinal thrust flight component (claim 18), iv) a particular angling of the rudder, v) a particular moving of the aileron(s), or vi) a corrective angular tilt or a corrective tilt angle action (claims 23 and 24), as a function of the generated failure datum, in order to reduce and/or eliminate (e.g., cancel) a resulting yaw torque that might possibly be “generated by the downward directed propulsor”?  Or, if one of the downward directed propulsors was stuck at full “on” and was developing maximum thrust, how (by what algorithm and/or steps/procedure) did applicant determine a corrective action that was possibly i) a particular lateral/horizontal and/or longitudinal tilting of the other propulsors to one or more yaw torque cancelation angles, ii) a particular vector torque of a plurality of torque components (filed paragraph [0037]) might be, iii) a particular vectoring of a longitudinal thrust flight component (claim 18), iv) a particular angling of the rudder, v) a particular moving of the aileron(s), or vi) a corrective angular tilt or a corrective tilt angle action (claims 23 and 24), as a function of the generated failure datum, in order to reduce and/or eliminate (e.g., cancel) the resulting yaw torque “generated by the downward directed propulsor”?  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the claimed invention, but has merely described a desired result.
Regarding claims 23 and 24, applicant has not described, in sufficient detail, by what algorithm, or by what steps/procedure, he determined the corrective action that included the corrective angular tilt of at least a rotor or he commanded the aircraft to perform the corrective action including commanding the at least one of the plurality of downward directed propulsors to perform a corrective tilt angle action.  Rather, he has only described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention, as is now claimed.
For example, no calculations/determinations or algorithms or steps/procedure for such calculations/determinations (of a tilt angle or of a rotor/downward directed propulsor) are apparently described in the specification, and it is undescribed how applicant calculated/determined the/any tilt angle(s) e.g., as a function of the generated failure datum.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention, as is now claimed.
Claims 24, 26, 27, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, line 2, “the at least one of the plurality of downward directed propulsors” has insufficient antecedent basis and is unclear.
The dependency of claim 26 (depending from itself) is unclear and incorrect.
In claim 30, line 1 and in claim 31, line 1, “the determination by the sensor” has insufficient antecedent basis and is unclear.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 17, 19 to 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (2018/0105279) in view of Misfeldt (2018/0072430).
Tighe et al. (‘279) reveals:
per claim 1, an aircraft, the aircraft comprising: 
a fuselage [e.g., 202]; 
at least a power source located within the fuselage [e.g., paragraph [0026], “Batteries to power the lift fans 208 and/or push propeller 210 may be located in a central/over wing part of the fuselage 202”]; 
a plurality of laterally extending elements [e.g., the wings 204 in FIGS. 2A and 2B] attached to the fuselage, wherein the plurality of laterally extending elements extend perpendicularly to the fuselage [e.g., as shown in FIG. 2A]; 
a plurality of longitudinally extending elements [e.g., the booms 206 and/or the tail booms 212 which are integrally formed with the inboard booms 206] attached to the plurality of laterally extending elements [e.g., with the booms 206 being mounted under the wings 204 (paragraph [0034]; see also abstract], wherein the plurality of longitudinally extending elements extend perpendicularly to the plurality of laterally extending elements and parallel to the fuselage [e.g., as shown in FIG. 2D]; 
a plurality of downward directed propulsors [e.g., 208] attached to the plurality of longitudinally extending elements [e.g., each boom 206 has two lift fans 208 mounted thereon; paragraph [0020]] and electrically connected to the at least a power source [e.g., the batteries power the lift fans 208 and/or push propeller 210; paragraph [0026]], 
a sensor [e.g., 116 in FIG. 1 including airspeed sensors, temperature sensors, etc. for reflecting diminished power/performance, overheating, etc. e.g., of the lift fan (and/or associated dedicated electric motors); wherein “failure of a lift fan may be reflected in sensor data 118, resulting in a seamless response by online optimizer/mixer 110, which provides an optimal set of actuators and parameters 112 that omits (does not rely on) the failed lift fan” (paragraph [0019])] associated with at least a first downward directed propulsor of the plurality of downward directed propulsors, wherein the sensor is configured to: 
detect a failure event of the first downward directed propulsor [e.g., the actual (physical event) failure of the lift fan reflected in the sensor data 118 (but not the sensor data itself, which data constitutes the failure datum), per paragraph [0019]]; and 
generate a failure datum [e.g., the sensor data 118 received by the controller 106 and also provided to the optimizer/mixer 110 in FIG. 1, generated by the sensor 116 and/or by obviously processing of the (raw sensor) data in order to determine diminished power/performance, overheating, etc.] as a function of the failure event of the first downward directed propulsor [e.g., the actual (physical event) failure of the lift fan described at paragraph [0019]]; and 
a flight controller [e.g., 106, 110 in FIG. 1] communicatively connected to the sensor, wherein the flight controller is configured to:
receive the failure datum from the sensor associated with the first downward directed propulsor [e.g., in paragraph [0019], when the sensors 116 provide sensor data 118 reflecting the actual (physical event) lift fan failure to the online optimizer/mixer 110 which then seamlessly responds (to the data reflecting lift fan failure) by providing an optimal set of actuators (e.g., lift fans, propellers, control surfaces such as ailerons, etc.) and parameters 112 that omit (does not rely on) the failed lift fan]; 
determine [e.g., at 110] a corrective action [e.g., obviously in paragraph [0019], an action that uses an optimal set of parameters and actuators that does not rely on the failed lift fan; and/or an action (as described at paragraph [0037])  when a lift fan is lost or fails, in which a corresponding lift fan on an opposite side of the aircraft is deactivated, such as e.g., when the forward innermost right-side lift fan (in FIG. 2E) fails, the rear (aft) lift fan on the innermost left-side boom may be shut down] for at least the first downward directed propulsor of the plurality of downward directed propulsors as a function of the failure datum [e.g., based on which lift fan was determined to have failed, at paragraphs [0019], [0037], etc.]; and 
command the aircraft to perform the corrective action [e.g., by shutting down a lift fan that corresponds to a failed lift fan, or by otherwise not relying on a failed lift fan, as described at paragraphs [0019], [0037], etc.];
While Tighe et al. (‘279) teaches that sensor data 118 from sensors 116 may reflect lift fan failure, it may be alleged that Tighe et al. (‘279) does not reveal how the failure (failure event) of the lift fan might be detected, although he suggests the failure might be related to power/performance and/or overheating (paragraph [0019]).
However, in the context/field of improved integrated feedback to a flight controller, Misfeldt (‘430) teaches at paragraph [0027] that motor failure may be indicated by an above-average sensed temperature, sensed irregular vibrations, sensed irregular power consumption, and sensed irregular rotor speed, and that when a motor failure is sensed by a flight computer using feedback from the sensors, the failing motor may be controlled to have a reduced output or shut down entirely with the other motors being instructed to output compensating thrust in synchrony with the lowering of thrust of the failed motor, in order to minimize changes in total thrust as well as net torque (yaw torque).
It would have been obvious at the time the application was filed to implement or modify the Tighe et al. (‘279) multicopter with boom-mounted rotors so that rotor/motor failure (as a physical failure event) would have been detected when the sensors 116 detected above-average sensed temperature, sensed irregular vibrations, sensed irregular power consumption, sensed irregular rotor speed, etc., as taught by Misfeldt (‘430), so that the sensor data 118 indicative of the failure event (e.g., failure datum/data) would have been transmitted (as sensor feedback) to the flight controller (e.g., 106, 110) which controlled and output commands/parameters to the actuators/(rotor) motors, as taught by Misfeldt  (‘430) and Tighe et al. (‘279), and so that the rotors/motors would have been controlled so as to e.g., reduce the output of or shut down entirely the failing/failed motor while outputting compensating thrust with non-failed rotors/ motors, as taught by Misfeldt (‘430), in order that known techniques (based on temperature, vibrations, etc.) would have been used for detecting the lift fan failure (failure event) using transmitted sensor feedback, while minimize changes in total thrust as well as net torque (yaw torque) by compensating the lift fan output(s), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Tighe et al. (‘279) multicopter with boom-mounted rotors would have rendered obvious:
per claim 1, wherein the sensor [e.g., 116 in Tighe et al. (‘279), and including the sensors 108, 112 of Misfeldt  (‘430) for detecting physical parameters of the lift fans/dedicated motors, in combination with an obvious processing resource (e.g., at the flight computer, etc.) for detecting through processing e.g., above-average sensed temperature, sensed irregular vibrations, sensed irregular power consumption, sensed irregular rotor speed, etc., e.g., using comparisons, etc., as taught by Misfeldt (‘430), in order to provide the failure data (sensor data 118) that reflects the lift fan failure based on diminished power/performance, overheating, etc. as desired and taught by Tighe et al. (‘279) himself, in the manner taught by Misfeldt (‘430)] is configured to: 
detect a failure event of the first downward directed propulsor [e.g., in Tighe et al. (‘279), the actual (physical event) failure of the lift fan reflected in the sensor data 118 (but not the sensor data itself, which data constitutes the failure datum), per paragraph [0019]; and in Misfeldt (‘430), the actual (physical event) motor-rotor failure that can be detected based on temperature, vibrations, power consumption, rotor speeds, etc.]; and 
generate a failure datum [e.g., the sensor data 118 received by the controller 106 and also provided to the optimizer/mixer 110 in FIG. 1, generated by the sensor 116 and/or by obviously processing of the (raw sensor) data in order to determine diminished power/performance, overheating, etc.; and the data in the feedback loop (the feedback sent from the sensors [108, 112] to the flight computer) indicating above-average sensed temperature, sensed irregular vibrations, sensed irregular power consumption, and sensed irregular rotor speed] as a function of the failure event of the first downward directed propulsor [e.g., as a function of the actual (physical event) failure of the lift fan described at paragraph [0019] in Tighe et al. (‘279)]; and 
a flight controller [e.g., 106, 110 in FIG. 1 of Tighe et al. (‘279)] communicatively connected to the sensor, wherein the flight controller is configured to:
receive the failure datum from the sensor associated with the first downward directed propulsor [e.g., in paragraph [0019] of Tighe et al. (‘279), when the sensors 116 provide sensor data 118 reflecting the actual (physical event) lift fan failure to the online optimizer/mixer 110, etc. which then seamlessly responds (to the data reflecting lift fan failure) by providing an optimal set of actuators (e.g., lift fans, propellers, control surfaces such as ailerons, etc.) and parameters 112 that omit (does not rely on) the failed lift fan; and the data feedback from the sensors (108, 112) in Misfeldt (‘430) that indicates above-average sensed temperature, sensed irregular vibrations, sensed irregular power consumption, and sensed irregular rotor speed, and thus indicates the motor-rotor (and lift fan, in Tighe et al. (‘279) failure]; 
determine [e.g., at 110 in Tighe et al. (‘279)] a corrective action [e.g., obviously in paragraph [0019] in Tighe et al. (‘279), an action that uses an optimal set of parameters and actuators that does not rely on the failed lift fan; and/or an action (as described at paragraph [0037])  when a lift fan is lost or fails, in which a corresponding lift fan on an opposite side of the aircraft is deactivated, such as e.g., when the forward innermost right-side lift fan (in FIG. 2E) fails, the rear (aft) lift fan on the innermost left-side boom may be shut down; and the reduction in the output of or the shutting down entirely of the failing/failed motor-rotor in Misfeldt (‘430) while outputting compensating thrust with non-failed rotors/ motors] for at least the first downward directed propulsor [e.g., “for” (or “because of”) the failed lift fan, in Tighe et al. (‘279)] of the plurality of downward directed propulsors as a function of the failure datum [e.g., as a function of which lift fan was determined to have actually failed, as a physical event, at paragraphs [0019], [0037], etc. in Tighe et al. (‘279); and in Misfeldt (‘430), as a function of the actual (physical event) motor-rotor failure that can be detected based on temperature, vibrations, power consumption, rotor speeds, etc.]; and 
command the aircraft to perform the corrective action [e.g., by shutting down a lift fan that corresponds to a failed lift fan, or by otherwise not relying on a failed lift fan, as described at paragraphs [0019], [0037], etc. of Tighe et al. (‘279); and by controlling motor powers (torques) as shown in FIGS. 7 to 9 of Misfeldt (‘430)];
per claim 4, depending from claim 1, wherein each downward directed propulsor of the plurality of downward directed propulsors is attached to the aircraft at a fixed angle {e.g., as shown e.g., in FIGS. 2B and 2C of Tighe et al. (‘279)];
per claim 9, depending from claim 1, wherein the sensor is attached to the aircraft [e.g., as taught by both Tighe et al. (‘279) and Misfeldt (‘430)];
per claim 12, depending from claim 1, wherein generating the failure datum further comprises determining a failure event description [e.g., for determining that the failure is related to a particular one of diminished power/performance, overheating, etc. in Tighe et al. (‘279); and for determining the failure is related to a particular one of above-average sensed temperature, sensed irregular vibrations, sensed irregular power consumption, and sensed irregular rotor speed, etc. in Misfeldt et al. (‘430)];
per claim 17, depending from claim 1, wherein the flight controller is further configured to command an actuator to maneuver the first downward directed propulsor of the plurality of downward directed propulsors as a function of the corrective action [e.g., the motors in Tighe et al. (‘279) and Misfeldt (‘430) are configured to rotate (maneuver) the rotors at particular speeds as a function of the corrective action e.g., to reduce power to (and thus reduce the rotational speed of) or shut down the failed first downward directed propulsor, as taught by Misfeldt (‘430)];
per claim 19, depending from claim 1, wherein the flight controller is further communicatively coupled to the plurality of downward directed propulsors [e.g., as shown in FIG. 1 of Tighe et al. (‘279), with lift fans referred to as “actuators” (paragraph [0017])];
per claim 20, depending from claim 1, wherein the aircraft is an electric aircraft [e.g., claim 6 in Tighe et al. (‘279)];
per claim 21, depending from claim 1, wherein the aircraft is an electric vertical takeoff and landing (eVTOL) aircraft [e.g., claim 6 and paragraph [0042] in Tighe et al. (‘279), “vertical takeoff (lift) or landing operations”];
per claim 22, depending from claim 1, wherein the failure event includes a rotation degradation of the first downward directed propulsor [e.g., the diminished power/performance, overheating, etc. in Tighe et al. (‘279); and the sensed irregular vibrations, sensed irregular rotor speed, etc. in Misfeldt et al. (‘430)];
per claim 25, depending from claim 1, wherein generating the failure datum comprises generating the failure datum as a function of a determination by the sensor that the first downward directed propulsor is not generating sufficient torque [e.g., the diminished power/performance, etc. in Tighe et al. (‘279), with the examiner understanding (from the well-known Propeller Load Curve[10]) the diminished power of a fan/propeller would have obviously been indicative of its diminished rotational speed and its diminished rotational torque];
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (2018/0105279) in view of Misfeldt (2018/0072430) as applied, for example, to claim 1 above, and further in view of Kobayashi et al. (2017/0190435).
Tighe et al. (‘279) as implemented or modified in view of Misfeldt (‘430) has been described above.
The implemented or modified Tighe et al. (‘279) multicopter with boom-mounted rotors may not expressly reveal that the sensor comprises a load sensor to sense generated torque, or that the sensor determines that the first downward directed propulsor is not generating sufficient torque, although the examiner understands there is an inherent/implicit relationship between power and torque/load for a lift fan11, and that by Tighe et al. (‘279) sensing diminished power/performance (obviously of the lift fan or its dedicated motor), he would have obviously determined that the lift fan/motor was not generating sufficient torque.
However, in the context/field of an improved method for providing required output power using plural electric motors in a motorized (fixed wing; e.g., FIG. 17) aircraft that may include a single or multiple propellers (110) each driven by plural electric motors (130), Kobyashi et al. (‘435) teaches that a motor torque estimation unit (equivalent to applicant’s claimed sensor, that determines the estimated motor torque e.g., from the motor voltage and current and the r.p.m. N) and/or a propeller torque estimation unit (also equivalent to applicant’s claimed sensor) estimates the respective motor and propeller torques, and determines an abnormal state of the motor (in real-time) based on a comparison between the estimated torques, and provides each of the motors with a torque-changing command responsive to the abnormal state determination, for example to completely separate the abnormal motor from further use (paragraphs [0043], [0059], [0080], etc.) while compensating for the reduction in power output with the other electric motors when the abnormal motor fails, e.g., in order to ensure the safety that was strictly required of the motorized aircraft.
It would have been obvious at the time the application was filed to implement or further modify the Tighe et al. (‘279) multicopter with boom-mounted rotors so that multiple motors would have been predictably used for driving the/each lift fan(s), as taught by Kobayashi et al. (‘435), and so that the torques of the propellers and motors would have been predictably estimated (e.g., from the motor voltage and current, etc. as the claimed “sensor”), as taught by Kobayashi et al. (‘435), and so that an abnormality and failure of a lift fan motor would have been predictably indicated (as the claimed “failure datum”) e.g., based on the estimated motor torque, estimated propeller torque, etc., as taught by Kobayashi et al. (‘435), and used to predictably issue torque changing commands (e.g., as corrective actions) to the other motors of the lift fan, as taught by Kobayashi et al. (‘435), in order to ensure the safety that was strictly required of the motorized aircraft, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Tighe et al. (‘279) multicopter with boom-mounted rotors would have rendered obvious:
per claim 25, depending from claim 1, wherein generating the failure datum comprises generating the failure datum as a function of a determination by the sensor [e.g., including the motor/propeller torque estimation units as taught by Kobayashi et al. (‘435)] that the first downward directed propulsor is not generating sufficient torque [e.g., when the multiple of the estimated motor torque in Kobayashi et al. (‘435) was obviously not within the predetermined difference value of the estimated propeller torque, e.g., because the motor was producing decreased torque as described at paragraph [0102] in Kobayashi et al. (‘435)];
per claim 26, depending from claim 26, wherein the sensor comprises a load sensor [e.g., for detecting torque, in the motor torque estimation unit and the propeller torque estimation unit, in Kobayashi et al. (‘435)] configured to sense torque generated by the first downward directed propulsor [e.g., by each lift fan (208) in Tighe et al. (‘279) including the one that would have obviously failed];
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (2018/0105279) in view of Misfeldt (2018/0072430) and Kobayashi et al. (2017/0190435) as applied, for example, to claim 26 above, and further in view of Atamanov (2019/0291883).
Tighe et al. (‘279) as implemented or modified in view of Misfeldt (‘430)  and Kobayashi et al. (‘435) has been described above.
The implemented or modified Tighe et al. (‘279) multicopter with boom-mounted rotors may not expressly reveal the measuring (by the sensor) of back EMF of the motor.
However, in the context/field of improved flying vehicle emergency procedures, Atamanov ‘883) teaches that back EMF sensors 128, 130, 132, 134 may be used for sensing motor operation (paragraph [0034]), that the parameters from the sensors 128, 130, 132, 134 may be compared with threshold values (a setpoint stored in memory; paragraph [0051]) to detect a failure of one of the systems (or a fault condition; paragraph [0051]), such as a breakdown of one of the rotors or a motor failure (paragraphs [0049], [0056]ff, claim 1, etc.), and that the operating characteristics of one or more motors may be altered responsive to the detected failure to provide e.g., for safe landing of the flying vehicle.
It would have been obvious at the time the application was filed to implement or further modify the Tighe et al. (‘279) multicopter with boom-mounted rotors so that back EMF of the lift fan motor(s) was predictably sensed by the sensor for sensing the motor operation, as taught by Atamanov (‘883), and so that when the comparison of the sensed back EMF with a threshold value or setpoint indicated a failure or fault condition in the motor, as taught by Atamanov (‘883), the operational characteristics of one or more of the motors (lift fans) would have been predictably changed (e.g., as a corrective action) responsive to the detected failure/fault, as taught by Atamanov (‘883), in order to mitigate the failure condition, to safely operate/land the air vehicle during a flight emergency, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Tighe et al. (‘279) multicopter with boom-mounted rotors would have rendered obvious:
per claim 27, depending from claim 26, wherein the sensor is configured to measure back electromotive force (EMF) generated by a motor driving the first downward directed propulsor [e.g., the sensors 128-134 in Atamanov (‘883), sensing back EMF of the motor operation as described e.g., at paragraph [0034]];
Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (2018/0105279) in view of Misfeldt (2018/0072430) as applied, for example, to claim 1 above, and further in view of Atamanov (2019/0291883).
Tighe et al. (‘279) as implemented or modified in view of Misfeldt (‘430) has been described above.
The implemented or modified Tighe et al. (‘279) multicopter with boom-mounted rotors may not expressly reveal that the generating of the failure datum is a function of the determination that the power source is losing capacity.
However, in the context/field of improved flying vehicle emergency procedures, Atamanov ‘883) teaches e.g., at paragraph [0028] that when a battery pack is determined (by sensing using conventional battery power sense circuitry) to be losing power, a processor may instruct alternative batteries to provide power, in effect, switching the failing batteries out of the circuit and switching in functional batteries, wherein a failure condition might require a process of stopping power to a failing motor and increasing power to an operating motor.
It would have been obvious at the time the application was filed to implement or further modify the Tighe et al. (‘279) multicopter with boom-mounted rotors so that conventional battery power sense circuitry would have been employed to determine when the batteries that powered the lift fans (208) were losing power, as taught by Atamanov (‘883), and so that when a battery was determined to be losing power, the flight controller (e.g., 106, 110) would have predictably instructed alternative batteries to provide power by e.g., switching the failing batteries out of the circuit and switching in functional batteries, as taught by Atamanov (‘883), and so that a failure condition in the battery/batteries would have caused a process of stopping power to a failing motor and (rapidly) increasing power to an operating motor in order to quickly return the vehicle to stable flight, as taught by Atamanov (‘883), in order to mitigate the failure condition, to safely operate/land the air vehicle during a flight emergency, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Tighe et al. (‘279) multicopter with boom-mounted rotors would have rendered obvious:
per claim 28, depending from claim 1, wherein generating the failure datum comprises generating the failure datum as a function of a determination by the sensor [e.g., the conventional battery power sense circuitry as described at paragraph [0028] of Atamanov (‘883)] that the at least a power source is losing capacity to provide sufficient power to the first downward directed propulsor [e.g., is “losing power” as described at paragraph [0028] in Atamanov (‘883)];
Claims 29 to 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (2018/0105279) in view of Misfeldt (2018/0072430) and Atamanov (2019/0291883) as applied, for example, to claim 28 above, and further in view of Demont et al. (11,065,979).
Tighe et al. (‘279) as implemented or modified in view of Misfeldt (‘430) and Atamanov (‘883) has been described above.
The implemented or modified Tighe et al. (‘279) multicopter with boom-mounted rotors may not expressly reveal that the battery is a lithium ion battery or the particular determinations regarding battery voltage and current output, although the examiner understands that lithium-ion batteries were conventional at the time the application was filed.
However, in the context/field of improved aircraft monitoring system that can detect failures in components such as battery packs (abstract), Demont et al. (‘979) teaches the use of lithium-ion batteries for the first and second battery packs 91, 92 (e.g., column 20, lines 29ff), and he teaches at column 6, lines 3ff that (first and second) sensors may be provided on the components (e.g., battery packs; abstract) to detect an undervoltage condition, an undercurrent condition, etc., and that when a failure condition in a component (battery pack) is determined, the component (battery pack) may be deactivated (column 7, lines 50 to 60).
It would have been obvious at the time the application was filed to implement or further modify the Tighe et al. (‘279) multicopter with boom-mounted rotors so that conventional lithium-ion batteries would have been predictably used to power the lift fans, as taught by Demont et al. (‘979), so that sensors would have been predictably provided for detecting undervoltage and undercurrent conditions in the batteries that powered the lift fans, as taught by Demont et al. (‘979), and so that the determination in Atamanov (‘883) that the battery or batteries were “losing power” would have obviously been made when the battery/ies were experiencing the sensed undervoltage or undercurrent condition taught by Demont et al. (‘979), since electrical (battery) power is current times voltage (P = I • V), as is well-known, and so that the failing battery/ies would have been deactivated or switched, as taught by Atamanov (‘883) and Demont et al. (‘979), in order to mitigate the failure condition, to safely operate/land the air vehicle during a flight emergency, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Tighe et al. (‘279) multicopter with boom-mounted rotors would have rendered obvious:
per claim 29, depending from claim 28, wherein the at least a power source includes at least a battery, wherein the at least a battery includes a lithium ion battery [e.g., as taught by Demont et al. (‘979), and utilized as being a conventional type of battery];
per claim 30, depending from claim 29, wherein the determination by the sensor that the at least a power source is losing capacity [e.g., “losing power” as taught by Atamanov (‘883) at paragraph [0028]] includes determining that a voltage output of the at least a battery is below a threshold voltage level [e.g., the sensed “undervoltage” condition of the battery, in Demont et al. (‘979), with the undervoltage condition obviously being indicative that the voltage is below a (normal) threshold, and the battery is thus losing power];
per claim 31, depending from claim 29, wherein the determination by the sensor that the at least a power source is losing capacity [e.g., “losing power” as taught by Atamanov (‘883) at paragraph [0028]] includes determining that a current output of the at least a battery is below a threshold current level [e.g., the sensed “undercurrent” condition of the battery, in Demont et al. (‘979), with the undercurrent condition obviously being indicative that the current is below a (normal) threshold, and the battery is thus losing power];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the Speas thesis (2006) cited herewith includes a description of the propeller load curve that relates the RPM of a fixed-pitched propeller and the power required to drive it at a given speed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification indicates, of the term “sensor” at filed paragraph [0025], “With continued reference to FIG. 1, a ‘sensor’, as used herein, is a device, module, and/or subsystem, utilizing any hardware, software, and/or any combination thereof to detect events and/or changes in the instant environment and transmit the information.”  Therefore, the examiner understands that claim term “sensor” is not being used in a conventional sense (e.g., for example, as only covering a hardware detector or transducer) in the specification, but encompasses e.g., a device, module, and/or subsystem, utilizing any hardware, software, and/or any combination thereof to detect events and/or changes in the instant environment and transmit the information, with the examiner also understanding that the claimed “sensor” to encompass e.g., a “sensor device”, a “sensor module”, etc., and is not limited to a sensor per se, when read in light of the specification.
        2 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        3 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        4 Quoting paragraph [0029], “As used in this disclosure a ‘corrective action’ is an action conducted by the plurality of flight components to correct and/or alter a movement of an aircraft, wherein a flight component is a component that promotes flight and guidance of an aircraft as described below in detail.”
        5 This claim term “for” does not apparently mean that the corrective action necessarily acts “on” or “belongs to” the at least one downward directed propulsor (e.g., see original claim 13 and the specification), but only that the corrective action is e.g., “because of” the first downward directed propulsor that has the detected failure event.  See e.g., definition 11 of “for” in the Collins English Dictionary – Complete and Unabridged (12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014.  Retrieved 25 November 2022), reproduced below:
        for
         (fɔː; unstressed fə)
        prep
        1. intended to reach; directed or belonging to: there's a phone call for you.
        2. to the advantage of: I only did it for you.
        3. in the direction of: heading for the border.
        4. over a span of (time or distance): working for six days; the river ran for six miles.
        5. in favour of; in support of: those for the proposal; vote for me.
        6. in order to get or achieve: I do it for money; he does it for pleasure; what did you do that for?.
        7. appropriate to; designed to meet the needs of; meant to be used in: these kennels are for puppies.
        8. in exchange for; at a cost of; to the amount of: I got it for hardly any money.
        9. such as explains or results in: his reason for changing his job was not given.
        10. in place of: a substitute for the injured player.
        11. because of; through: she wept for pure relief.
        12. with regard or consideration to the usual characteristics of: he's short for a man; it's cool for this time of year.
        13. concerning; as regards: desire for money.
        14. as being: we took him for the owner; I know that for a fact.
        15. at a specified time: a date for the next evening.
        16. to do or partake of: an appointment for supper.
        17. in the duty or task of: that's for him to say.
        18. to allow of: too big a job for us to handle.
        19. despite; notwithstanding: she's a good wife, for all her nagging.
        20. in order to preserve, retain, etc: to fight for survival.
        21. as a direct equivalent to: word for word; weight for weight.
        22. in order to become or enter: to go for a soldier; to train for the priesthood.
        23. in recompense for: I paid for it last week; he took the punishment for his crime.
        24. for it informal Brit liable for punishment or blame: you'll be for it if she catches you.
        25. nothing for it no choice; no other course
        6 Here, the examiner merely notes that the claimed “failure datum” is just the singular of “failure data”.  (Applicant appears to use this word “datum” pervasively in its applications.)
        7 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        8 This phrase was added by the 29 March 2022 amendment.
        9 It is not clear from the teachings/description of the specification whether the “yaw torque generated by the downward directed propulsor” (in filed paragraph [0029]) that is to be reduced by the function of generating the corrective action is referring to i) a yaw torque generated by the failed propulsor, ii) a yaw torque generated by a single non-failed “propulsor” when a first downward directed propulsor fails, or iii) a (resultant/summed) yaw torque generated by the remaining (plural) propulsors on the aircraft when a first downward directed propulsor fails.  However, because the examiner believes that “corrective action” is apparently defined broadly earlier in filed specification paragraph [0029] without any (apparent) necessarily reliance on the permissive (“may”) function that it may be determined based on (e.g., based on reducing the yaw torque generated by the downward directed propulsor), the examiner believes that the “corrective action” as claimed is any “action conducted by the plurality of flight components to correct and/or alter a movement of an aircraft”, when the claim is read in light of the specification.
        10 See e.g., the Speas literature cited herewith.
        11 See e.g., the Speas literature cited herewith.